PER CURIAM.
The evidence sustains the findings of the trial court, the conclusions of law are sustained by the facts so found, and thereon judgment was properly ordered for defendant. The point that the answer does not state facts constituting a legal or valid counterclaim, because it arises out of unsettled partnership dealings, was waived by the failure of plaintiff to demur or otherwise before trial directly raise the objection. Walker v. Johnson, 28 Minn. 147, 9 N. W. 632; Talty v. Torling, 79 Minn. 386, 82 N. W. 632.
Order affirmed.